Case 2:18-cv-13481-NGE-APP ECF No. 44 filed 01/16/20                   PageID.2031       Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN




 Adam Community Center,

                                    Plaintiff(s),
 v.                                                     Case No. 2:18−cv−13481−NGE−APP
                                                        Hon. Nancy G. Edmunds
 City of Troy, et al.,

                                    Defendant(s),



                                 NOTICE OF MOTION HEARING

    You are hereby notified to appear before District Judge Nancy G. Edmunds at the United
 States District Court, Theodore Levin U.S. Courthouse, 231 W. Lafayette Boulevard, Detroit,
 Michigan. Please report to Room 811. The following motion(s) are rescheduled for hearing:

                  Motion for Summary Judgment − #30
                  Motion for Summary Judgment − #32

       • MOTION HEARING: March 4, 2020 at 02:00 PM



                                       Certificate of Service

    I hereby certify that this Notice was electronically filed, and the parties and/or counsel of
 record were served.

                                                By: s/L. Bartlett
                                                    Case Manager

 Dated: January 16, 2020
